August 9 2010


                                           DA 09-0512

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2010 MT 174N



MILAN R. AYERS,

              Plaintiff and Appellant,

         v.

JAMES R. RUBOW, et al.,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Ninth Judicial District,
                        In and For the County of Toole, Cause No. 12501
                        Honorable R. D. McPhillips, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Milan R Ayers; self-represented, Shelby, Montana

                For Appellees:

                        Gregory J. Hatley; Davis, Hatley, Haffeman & Tighe, P.C., Great Falls,
                        Montana



                                                    Submitted on Briefs: July 14, 2010

                                                               Decided: August 9, 2010




Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2006, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Milan Ayers appeals the judgment entered by the Ninth Judicial District Court, Toole

County, in this action based on a business dispute over a natural gas resource development.

The District Court ruled that Ayers is not entitled to any recovery against any of the

defendants he named in the action. We affirm.

¶3     On appeal, Ayers, who is self-represented, complains principally about the

unexplained delay between the 1985 trial in this matter and the District Court’s 2009 entry of

findings of fact, conclusions of law, and judgment. He alleges that the delay, and the

unavailability of an official tape from which he could have ordered transcripts made after all

that time, are evidence of a local conspiracy against him. Ayers also has submitted his

calculations showing that, in the years since the trial, the gas field at issue has proved to be

lucrative, in contrast to defense witnesses’ testimony at trial that the gas field reserves were

not enough for a feasible project. Finally, Ayers claims that bank officer Westermark’s trial

testimony -- which Ayers was not able to have transcribed -- supports his contention that he

was double-crossed by the defendants.

¶4     It is settled law that our review in a direct appeal is confined to matters within the

record presented to the district court. See e.g. Bahm v. Southworth, 2000 MT 244, ¶ 11, 301
                                               2
Mont. 434, 10 P.3d 99. Ayers fails to challenge any of the findings of fact or conclusions of

law adopted by the court in 2009. Moreover, while it is extremely unfortunate that the

judgment in this case was not filed for almost 25 years, the record does not reflect any efforts

by Ayers during that time to obtain a final resolution of this matter.

¶5     Ayers’ claims about a conspiracy against him, and various other alleged improprieties

during the delay between the trial and the entry of judgment, are not claims that we may

consider in this appeal. Similarly, Ayers’ claim that the gas field has proved to be lucrative

in the years since the trial is outside the record. Finally, because the alleged testimony of

witness Westermark has not been transcribed, we are not able to review that testimony. At

any rate, the argument based on that testimony, that Rubow’s payment of a draft five days

before it was due somehow amounted to a double-cross of Ayers, does not follow logically

from the District Court’s findings of fact, which Ayers does not specifically challenge.

¶6     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2006, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that the appeal is without

merit because the issues are clearly controlled by settled Montana law.

¶7     Affirmed.

                                                   /S/ MIKE McGRATH


We Concur:

/S/ W. WILLIAM LEAPHART
/S/ PATRICIA COTTER
/S/ JIM RICE

                                               3